[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 311 
The defendant was indicted for the crime of manslaughter, in having killed one Richard T. Doring at West Troy. He pleaded not guilty. The issue was tried at the sessions, and it then appeared that the defendant was a member of the police force of that village, and that while patrolling his beat at night, dressed in citizen's clothes, he fired his pistol twice at Doring, with such effect as to inflict a wound and thereby cause his death. There was no dispute as to these facts, but the defendant, by his own testimony, sought to explain the act by saying that he saw a man running through the streets and called to him "to stand;" he did not obey, and after two more ineffectual calls the defendant says: "I pulled out a revolver and shot, as I supposed, towards the ground; *Page 314 
he continued running; I fired another shot towards the ground, as I supposed." He also says, "there was a gang of thieves operating in that ward for the last four or five weeks * * * and, as I saw him running, I supposed it was one of the party." In fact, Doring was a good citizen returning from lawful business to his own home.
The points made in support of this appeal are: (1.) Error on the part of the trial judge in refusing to direct an acquittal at the close of the People's case. (2.) In admitting improper evidence. (3.) In charging the jury. (4.) In refusing to charge, as requested by the defendant's counsel. The indictment, in two separate counts, accused the defendant of manslaughter in the first degree, committed under different circumstances, and in a third count, of manslaughter in the second degree, viz., by discharging his pistol "in a culpably negligent manner" in the direction of Doring. At the beginning of the trial the defendant's counsel asked the court to instruct the district attorney to elect which count he would proceed on, and at the close of the evidence, on the part of the People, and again upon all the evidence, that he be directed to elect on which count a conviction was asked. Separate counts were proper under certain circumstances (Code of Crim. Pro. § 279), and if more than one crime was charged, except as permitted by that section, the proper and only remedy was by demurrer. (Code of Crim. Pro. §§ 324, 331.) Nor had the defendant any legal right to the instruction asked for. Such an application is an appeal to the discretion of the judge, founded upon the supposition that the accusation extends to more than one charge and might, therefore, embarrass the defendant in meeting it (Reg v. Trueman, 8 C. 
P. 727; Hawker v. People, 75 N.Y. 487), and a denial of the application cannot be successfully assigned as error. It is unnecessary to consider whether the trial judge should have directed an acquittal upon either the first or second count. The verdict of the jury was specifically for "manslaughter in the second degree," and being silent as to the other charges, is, therefore, equivalent to a verdict of not guilty of the *Page 315 
crime charged in the first and second counts (Guenther v.People, 24 N.Y. 100; People v. Dowling, 84 id. 478), and for the commission of the same crime, in any degree, the defendant cannot be again tried so long as the judgment herein stands unreversed. (Penal Code, § 36.)
Upon the examination of Mrs. Doring, the mother of the deceased, it appeared that the defendant, following the wounded man, came to her house and in the presence of her son had a conversation with her at the door in respect to the matter. This conversation she narrated and said, speaking of her son, "He got up during the time I was talking with him (the defendant) and went in." Being subsequently recalled the following occurred: "Q. While you were talking with the officer your son went in? A. Yes, sir. Q. And you went right in; did you have any conversation with him then? A. He told me — (Objected to. Objection overruled. Defendant excepted.) Q. What did he say? A. He said the officer did not say anything to him until after he fired the second time. (The defendant's counsel moved to strike out the last statement as incompetent and improper.) Q. The officer wasn't there at the time? A. No, sir. Q. (The Court.) How long after the transaction? A. Shortly after. Q. (The Court.) How long; ten minutes, fifteen minutes? A. Half an hour. (Motion granted.)" At the time the objection was made it was not apparent that the conversation called for was not in the presence of the defendant. For aught that appeared it was a continuation of the conversation disclosed by her earlier testimony, unobjected to, and at which he was present. The objection was not put upon the ground that he was not present. It was general, and it was only after she answered, and after the defendant's counsel moved to strike out the answer that it was made to appear that the defendant was not present at the time. When that fact did appear the motion was granted. If there was error, it was at once corrected on the defendant's motion, and it would be going quite too far to give him a new trial upon an exception as to evidence admitted, when upon his formal request that evidence was stricken out, and the *Page 316 
plaintiff deprived of its benefit upon the trial already had. (Price v. Brown, 98 N.Y. 388.)
We find no error in the charge under which the case went to the jury. It seems to us impartial, and that it confined the attention of the jury to the evidence and the very right of the case. The acts alleged against the defendant were committed by him while acting as a police officer, and, as he claimed, while in the performance of his duty. The accusation on which he was convicted relieves him of an intent or design to effect death, but charges that he conducted the affair in hand with such culpable negligence as to kill the person he sought to arrest. If this was established, the crime was complete. (Penal Code, § 188.) The killing was not denied, and the court after stating the accusation and reading the statute to the jury, said: "It is necessary for the People to establish their case beyond a reasonable doubt. It is necessary for the People to show the fact of the death, and you must find that the person alleged to have been shot and killed was actually killed and is dead, and then you must find from the facts that the defendant is guilty of the offense as charged in the indictment and as defined in the section of the Code which I have read to you. The defendant attempts to justify the facts of killing. It is for the defendant to satisfy you that, if you find, as matter of fact, that the killing was done and that the defendant did it, that he was justified in the act." The counsel for the defendant excepted to the last clause and asked the court "in that connection, to charge that the burden of proof is upon the People all through; that the defendant is not obliged to satisfy the jury of anything," and the court so charged. The charge was correct. If an excuse existed for the taking of life or doing the act which caused death, it was to be shown to the jury. It could not be presumed, and if the fact existed the defendant was bound to show it. No doubt the burden of proving the accusation, that is the guilt of the defendant, was upon the plaintiff, and so the court charged, but the burden of justifying the use of a deadly weapon was on the defendant. (Sawyer v. People, 91 N.Y. 667.) *Page 317 
The other questions raised require no other discussion than that given to them by the learned judges of the General Term. We concur in their conclusion that no error of law was committed by the trial court, of which the defendant can justly complain, and the judgment appealed from should be affirmed.
All concur.
Judgment affirmed.